[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Certain issues relating to the taxation of costs in this case were presented to, and heard by, the court on Short Calendar held January 28, 2002, along with a motion to release a judgment lien and an objection thereto. The court assumed that the costs issues appeared on the calendar in the normal course. However, a subsequent review shows and as advised by the attorneys, the costs issues had never been heard by the clerk CT Page 1641 which is the standard procedure in this judicial district.
The court agreed to decide those issues presented by the defendants' objection to plaintiff's bill of costs, dated July 31, 2001 (174.00). Any further matters of this sort, however, should follow the regular procedure and be initially determined by the clerk.
The defendants object to fees of $2,500.00 paid to each of three medical practitioners and requested by the plaintiff to be taxed as costs. In light of the time each of these medical practitioners spend in court testifying or giving testimony to be used in court, these sums are reasonable and taxable.
The defendants object to over $2,100.00 of costs relating to the editing of the video taped disposition of Dr. Henry Rubinstein for use in court at trial. Public Act 01-32, § 2 amended General Statutes §52-257 (b) to allow the taxation of such costs. Defendants point out that the amendment did not become effective until October 1, 2001, several months after the trial in this case and after plaintiff had submitted her bill of costs. Therefore, defendants contend the taxation of these costs are not authorized. The court concludes that P.A. 01-32 may, and should, be applied retroactively. This legislation involves only civil cases and affects a party's remedies, not a substantive right. See, Miller v.Kirshner, 225 Conn. 185, 203 (1993) [quoting Moore v. McNamara,201 Conn. 16 (1986)]. The videotaping costs are taxable.
The plaintiff has expressly withdrawn her request for costs of medical reports and doctor preparation time.
ADAMS, J. CT Page 1642